PER CURIAM.
Upon a review of the evidence in the record, we affirm the appellant’s adjudication of delinquency for grand theft. We note that the error in admitting the irrelevant contents of an unidentified telephone call was harmless. State v. DiGuilio, 491 So.2d 1129 (Fla.1986). However, the state concedes that appellant’s additional adjudication for petty theft should be reversed. See Hearn v. State, 55 So.2d 559 (Fla.1951). The order of delinquency is therefore reversed and remanded for modification.
HERSEY, C.J., and STONE and WARNER, JJ., concur.